KAHN, Judge.
Appellant Watson pled guilty to two counts of burglary. A sentencing guideline score-sheet prepared for Watson scored him at 30.4 points, thus establishing a guidelines sanction of other than a state prison sentence. § 921.0014(2), Fla. Stat. (1995). Nevertheless, the trial court noted two reasons for departure and sentenced appellant to twenty-four months in State prison. Although appellant now challenges the sentence, he neither objected to the departure, nor filed a motion under Rule 3.800(b), Florida Rules of Criminal Procedure. The twenty-four month sentence is clearly not illegal. See Davis v. State, 661 So.2d 1193 (Fla.1995). Accordingly, the issue has not been properly preserved for appeal by appellant’s court-appointed counsel. See Middleton v. State, 689 So.2d 304 (Fla. 1st DCA 1997).
AFFIRMED.
MINER and ALLEN, JJ., concur.